DETAILED ACTION

EXAMINER’S REMARKS
Examiner notes that Claims 2-3 both have the status identifier of “Canceled” and that the entirety of the text of Claims 2-3 is strikethrough.  Examiner notes that any canceled claim should not have any text and should only have the status identifier “(Canceled).”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “”A non-alcoholic beverage delivery system” in line 1 and “a non-alcoholic aqueous liquid” in line 3.  There was not adequate written description support at the time of filing for either the beverage delivery system or the aqueous liquid to be non-alcoholic.  This limitation constitutes new matter and must be deleted.
Claims 4-7 all recites the limitation “the non-alcoholic aqueous liquid.”  There was not adequate written description support at the time of filing for the aqueous liquid to be non-alcoholic.  These limitations constitute new matter and must be deleted.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the oxygen gas content” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “an oxygen content” recited in Claim 1, line 4.
Claim 6 recites the limitation “the oxygen gas content” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “an oxygen content” recited in Claim 1, line 4.
Claim 7 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie et al. US 2016/0289617 in view of Monsivais US 2015/0079268.
Regarding Claim 1, MacKenzie et al. discloses a beverage delivery system comprising a container (holding chamber) comprising a sidewall coupled between an upper surface and a lower surface and an aqueous liquid disposed within the container.  The aqueous liquid is a nutritional beverage which comprises an oxygen content of at least about 50 ppm oxygen (‘617, Paragraph [0008]), which overlaps the claimed oxygen content range of greater than about 35 ppm.  The aqueous liquid is a fluid and the aqueous liquid is a gas comprising oxygen are disposed within the container to provide a pressure of about 20 psi to about 30 psi on the interior surfaces of the container (‘617, Paragraph [0028]), which falls within the claimed pressure range of between approximately 20 psi and approximately 35 psi and which oxygen necessarily causes a force to push on the interior surfaces of the container.  When as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).  In the present instance, the prior art of MacKenzie et al. teaches several examples and ranges which falls within the claimed composition concentration and pressures.  The aqueous liquid is a gas infused nutritional fluid such as an infant drink (‘617, Paragraph [0025]).
MacKenzie et al. does not explicitly state that the gas infused nutritional infant drink fluid is non-alcoholic.
Monsivais discloses that alcohol content can interfere with normal physiological functions for infants and young children (‘268, Paragraph [0009]) wherein an infant nutritional formula avoids alcohol (‘268, Paragraph [0011]).  The formulas use an alcohol free formulation for young infants since even small amounts of alcohol can adversely affect the user (‘268, Paragraph [0022]).
MacKenzie et al. discloses example embodiments comprising a system and methods for infusing one or more gases into an alcoholic beverage but that the example embodiments are not limited to alcoholic beverages and that any fluid may be substituted for the alcoholic beverages such as dairy product or nutritional supplement fluids (‘617, Paragraph [0042]).  MacKenzie et al. also teaches the gas infused fluid being an infant drink nutritional fluid (‘617, Paragraph [0025]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the embodiment of MacKenzie et al. used to make an infant nutritional supplemental formula to be a non-alcoholic aqueous liquid for infants since Monsivais teaches that alcohol content can interfere with normal physiological functions for infants and young children using formulas using an alcohol free formulation for young infants since the presence of even small amounts of alcohol can adversely affect the infant (‘268, Paragraph [0022]).
Regarding Claim 4, MacKenzie et al. discloses infusing one or more gases such as oxygen into an alcoholic beverage (‘617, Paragraph [0042]).  In the embodiment wherein only one gas wherein the gas is oxygen is infused into the alcoholic beverage, the liquid would be substantially devoid of nitrogen as well as other gases.  It is noted that the presence of the phrase “and/or” encompasses the embodiment of the claimed 
Regarding Claims 5-6, MacKenzie et al. discloses the liquid comprising an oxygen content of at least about 50 ppm (‘617, Paragraph [0008]), which falls within the claimed oxygen content ranges of greater than about 35 ppm or greater than about 45 ppm.  When as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).  In the present instance, the prior art of MacKenzie et al. teaches several examples and ranges which falls within the claimed composition concentrations.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie et al. US 2016/0289617 in view of Monsivais US 2015/0079268 as applied to claim 1 as further evidenced by “Lactose and Maltodextrin in Baby Milks” (<https://blog.ulula.co.uk/2015/07/24/maltodextrin-lactose-baby-milk/>) (published July 24, 2015).
Regarding Claim 7, MacKenzie et al. discloses the aqueous liquid (infant drink) (‘617, Paragraph [0025]) comprising dairy products such as milk or nutritional supplements (‘617, Paragraph [0042]).  Lactose and Maltodextrin in Baby Milks provides evidence that all baby milks naturally contain lactose wherein lactose is the naturally occurring sugars in milk.  Therefore, the disclosure that MacKenzie et al. teaches the aqueous liquid being an infant milk necessarily comprises sugar.


Response to Arguments
Examiner notes that the Claim Objections and previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(a) and 35 USC 112(b) have been made in view of the amendments.
Applicant’s arguments with respect to Claims 1 and 4-7 under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejection relies upon the combination of MacKenzie et al. modified with Monsivais under a rejection under 35 USC 103(a), which was necessitated by applicant’s amendment specifying a non-alcoholic aqueous liquid.  Examiner notes that applicant does not have adequate written description support for a non-alcoholic aqueous liquid and as such the claims are also rejected under 35 USC 112(a).
Applicant argues on Page 5 of the Remarks that MacKenzie et al generally teaches a system and uses for alcohol containing embodiments and indicates that even though MacKenzie et al. describes several broad embodiments such as water or other drinks applicant contends that the reference is not enabling for uses outside of alcohol containing liquids and asserts that every working example of MacKenzie et al. is directed too alcohol containing liquids and does not suggest the claimed non-alcoholic beverage system.
Examiner notes that the current rejection relies upon the combination of MacKenzie et al. modified with Monsivais.  Insofar as applicant argues that MacKenzie et al. is not enabling for non-alcoholic drinks, Examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  MacKenzie et al. teaches the aqueous liquid is a gas infused nutritional fluid such as an infant drink (‘617, Paragraph [0025]) and that although example embodiments are described for a system and methods for infusing one or more gases into an alcoholic beverage the example embodiments are not limited to alcoholic beverages and that any fluid may be substituted for the alcoholic beverages wherein the fluids include dairy products and nutritional supplements (‘617, Paragraph [0042]).  Applicant’s allegation that the reference is not enabling for uses outside of alcohol containing liquids directly contradicts the disclosure of MacKenzie et al. that any fluid may be substituted for the alcoholic beverage.  MacKenzie et al. also teaches that the fluid may be an infant drink.  Monsivais is being relied upon to teach that infant drinks should not have alcoholic content.  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERICSON M LACHICA/Examiner, Art Unit 1792